Title: From Thomas Jefferson to David Ramsay, 18 September 1789
From: Jefferson, Thomas
To: Ramsay, David



Dear Sir
Paris Sep. 18. 1789.

Your favor of April 8. by Mr. Cutting came duly to hand. Being near the time of my departure for America it was impracticable to obtain from Constantinople the information relative to the demand and price of rice there. I wrote therefore to a merchant of Marseilles, and I inclose you a copy of his answer. When I return in the spring I may be able to get information from Constantinople itself. I inclose you also a statement of one year’s importation of rice into this country, by which you will see the amount of it’s whole consumption and from what countries it derives it’s supplies. The importations being between 81. and 82 thousand quintals, make a fourth or fifth of your exportation. I think you may possess yourselves of the whole supply except the small part consumed in the neighborhood of Piedmont. But Paris is the place of principal consumption, and Havre is the port whose situation enables it to possess itself exclusively of the custom of Paris. It would be of great advantage if you had one or two honest, intelligent and active consignees there. This object merits perseverance and some sacrifices.
Mr. Cutting has rendered justice to the state of S. Carolina for the integrity of it’s measures for the satisfaction of it’s European creditors. As yet I have received the accession of only the Van Staphorsts to the terms of the act of assembly sent me.—I expect to leave this place in eight days, to go directly to Virginia in order to arrange some particular matters which rendered my return necessary for a while, and expect to proceed in February to New York and thence return to Europe. The crisis of this country is not yet over. Even the danger of wanting bread is not over tho a plentiful harvest has been gathered in. This proceeds from a new and unskilful administration. Should the want of bread begin a tumult, the consequences cannot be foreseen, because the leaven of other causes will rise with that fermentation. I have the honour to be with very great esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson

